[ *474 J *By the Court,
Nelson, C. J.
There'can be no doubt but that the prisoner has been properly convicted under the fourth count of the indictment.
The principle of the case of The People v. Davis, 21 Wendell, 309, * settles that it was not material to show that in point of fact the Bank of Warsaw had a legal existence ; it is enough, if the forged instrument purported to have been issued by a corporation or company duly authorized for that purpose, &c.
Now, were we to admit that the banks, under the general banking law, by one of which the forged notes in question purported to have been issued, are not corporations ; at least, they are companies au thorized by law to issue notes. But we do not doubt they are to be regarded as corporations at common law, and under the Revised Statutes, 1 R. S. 602.
Then as to the intent to defraud. The offence is laid to be to defraud the Rank of Warsaw, by which the notes purported to have been issued. For this purpose I concede the bank must be shewn to be- a real body capable of being defrauded. 2 Russell, on Cr. 353 and 367. This was shewn by the articles of association creating the institution, under the general bank law. It was not important to prove that the bank had commenced business ; it is enough that it was in a condition in which it might be prejudiced by this act of the prisoner. The proceedings must be remitted to the oyer and terminer of Tompkins, with directions to proceed and render judgment.
Ordered accordingly.